Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9, 11, 13-21, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As mentioned previously, it is unclear if “yarn”, “fiber”, and “cord” are all terms that define the same structure of the net formed by a multilayer cord (e.g. claims 1 and 13) or yarn (e.g. claim 2-7) or “monofiber” (claims 4, 19 and 20), or “synthetic fiber” (e.g. claim 18).  Thus, it is unclear if such terms are the same structure to define the basketball net.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neiberger et al US 2003/0190985 (“Neiberger”) view of Gentile US 6,322,465 (“Gentile”) OR in the alternative further in view of Wayne et al CA2930692 (“Wayne”) .
	As per claim 1, Neiberger discloses a basketball net configured to secure to a rim included in a basketball goal (net basketball 20 to attached to basketball hoop 74)(Figs. 1-4; pars. [0020]-[0030]), the basketball net comprising: 
	a first region forming a series of loops configured to attach the basketball net to the rim (body 22 attached to rim/hoop 74 via loops/clips forming loops 65)(Figs. 1 and 2 [0027] and [0028]); a second region coupled to the first region and configured to hang beneath the first region with the basketball net attached to the rim (body 22 connected to the clips/loops)(Fig. 1; [0024]-[0028]), the second region constructed using a multi-layer cord (walls 23-29)(Figs. 1 and 6; [0024]). 
	Neiberger is not specific regarding including a combination of antimicrobial, moisture wicking materials.
	However, the use of a combination of antimicrobial, moisture wicking materials, is well known, as taught by Gentile, while utilizing combination of antimicrobial, moisture wicking materials with balls, especially for basketball type devices (Figs. 1-3 and 4:27-5:31 as the use of antimicrobial, moisture wicking materials; note 3:52-61 as the use of basketball having such properties of a combination of antimicrobial, moisture wicking materials).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Neiberger’s device to further including a combination of antimicrobial, moisture wicking materials as taught by Gentile for the reason that a skilled artisan would have been motivated by Gentile’s suggestions to use such materials that with desiccant that is capable of absorbing moisture from its own surface and from neighboring surfaces and thereby inhibiting the growth of bacteria and fungi associated with the game, play, as well as the internal surfaces itself (2:53-59).
	As the decision by KSR has determined “known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art”, one skill in the art according to the teachings of Neiberger (at least [0021] to use such materials that provide chemical resistance to hot water and steam up to 300.degree. F., as well as to many organic and inorganic acids, silicone oil and grease) and the teachings of Gentile, would have appreciated that including a combination of antimicrobial, moisture wicking materials, would have enhanced the use of the basketball net to provide protection, resistance, from a user’s sweat, and a like (e.g. including a combination of antimicrobial, moisture wicking materials).
	Lastly, if there is any doubt that the ethylene-propylene-diene rubber net body of Neiberger is formed by multi-layer cord, it is noted that it is well known to form multi-layer cords by yarns a taught by Wayne (such as yarns 18-20 made from ethylene propylene diene monomer, or butyl rubber)(Fig. 1 and pages 8-14; note in particular page 11:14+ as the use of ethylene-propylene-diene rubber of the yarns).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Neiberger’s net’s ethylene-propylene-diene rubber as a multi-layer cords as taught by Wayne for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices in the same way forming a device by a plurality of cords made from multi-layers of ethylene-propylene-diene rubber thus forming a strong and sturdy device by multi-layers suitable to sustain a large impact, excessive use, and alike. 
	As per claim 26, with respect to wherein the multi-layer cord is a first multi-layer cord, wherein the first region is constructed of a second multi-layer cord including a second combination of antimicrobial, moisture wicking material, The modified Neiberger’s ethylene-propylene-diene rubber net (as taught by Neiberger and/or Wayne) wherein such yarns would have been antimicrobial, moisture wicking fibers (as taught by Gentile).
Claim(s) 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neiberger, Gentile (OR Wayne) as applied to claim 1 above, and further in view of Duda US 2013/0178779 (“Duda”).
	As per claim 2, with respect to with respect to wherein the multi-layer cord includes an outer layer and an inner layer, from a first antimicrobial, moisture wicking cord to form a wall that defines a central opening, the wall located 360 degrees about the central opening, and wherein the inner layer includes at least one cord is-located within the central opening, note Neiberger’s Fig. 1 in conjunction to Fig.6 and [0024] as to the cords forming walls 23-29 at 360 degrees about the central openings; note Gentile’s Figs. 1-3 as well as 4:36+ as material 16 is ethylene-propylene-diene rubber.
	With respect to the cord, is yarn, wherein the outer layer is woven, and the at least one cord including a second yarn, note Wayne’s Fig. 1 in conjunction to page 8-14 as the yarns 16-18  (ethylene-propylene-diene rubber) are woven yarns to form the device.
	The modified Neiberger by the teachings of Gentile would have included antimicrobial, moisture wicking (as taught by Wayne) and the cords would have been formed by yarn (as taught by Wayne).
	If there is any doubt regarding the examiner interpretation as the modified yarns are made from antimicrobial, moisture wicking material, Duda discloses a socks 10 comprises a multiple of layers, note [0014], [0015] and [0026] (as well as claim 1) regarding the sock’s cord/s are moisture wicking; note [0014]-[0016], [0022], [0023], [0026], [0027] as the cord, yarn is formed by fibers; and note at least [0011], [0013], [0014], [0022], [0027], and [0028] as such fibers are antimicrobial).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Neiberger’s yarns as antimicrobial, moisture wicking as taught by Duda for the reason that a skilled artisan would have been motivated use of known technique to improve similar device in the same way utilizing antimicrobial, moisture wicking yarns while forming a device suitable for human’s contact insure that the device includes yarns that suitable in absorbing sweat and moisture to “disinfect, and clean” the surface in contact with a human’s hands and alike.
	As per claim 3, with respect to wherein the at least one cord includes a plurality of cords including a first cord formed by the second antimicrobial, moisture wicking yarn and a second cord including a third antimicrobial, moisture wicking yarn, note Duda’s Fig. 1 in conjunction to [0014], [0015], [0026] in conjunction to [0011], [0013], [0022], [0027], and [00285] as the plurality of cords including yarns forming the sock from such antimicrobial; With respect to and at least one monofiber yarn; and a third cord formed by a plurality of monofiber yarns, note [0014]-[0016], [0022], [0023], [0026], [0027] and [0030] as to the use of fibers to form the sock’s yarns/cords.  With respect to “a third cord”, again, the examiner construed any cord having yarn that is not the first or second cord having yarn, as the claimed third yarn. 
	As per claim 4, with respect to wherein the plurality of cords includes: the first cord; the second cord including the third antimicrobial, moisture wicking yarn and at least one monofiber yarn; and a third cord formed by a plurality of monofiber yarns, note see Fig. 1 in conjunction to [0014], [0015], [0026] in conjunction to [0011], [0013], [0022], [0027], and [00285] as the plurality of cords including yarns forming the sock from such antimicrobial; With respect to and at least one monofiber yarn; and a third cord formed by a plurality of monofiber yarns, note [0014]-[0016], [0022], [0023], [0026], [0027] and [0030] as to the use of fibers to form the sock’s yarns/cords.  With respect to “a third cord”, again, the examiner construed any cord having yarn that is not the first or second cord having yarn, as the claimed third yarn of Duda.
	Also, note Wayne’s Fig. 1 in conjunction to page 10:19-11:3 and 13:2-14:22 as the yarns, and fabrication of yarns 14-18-20 of ethylene-propylene-diene rubber. 
	As per claim 5, with respect to wherein the first antimicrobial, moisture wicking yarn includes an inner yarn having first antimicrobial, moisture wicking characteristics covered by an outer yarn having second antimicrobial, moisture wicking characteristics, within the modified Neiberger the ethylene-propylene-diene rubber cords (as taught by Neiberger and/or Wayne) would have included antimicrobial, moisture wicking characteristics (as taught by Gentile’s antimicrobial, moisture wicking material  and Duda’s yarns including antimicrobial, moisture wicking).  
	As per claim 6, wherein the inner yarn includes a first linear density and a first thread count, wherein the outer yarn has a second linear density that is the same as the first linear density, and wherein the outer yarn has a second thread count that is the same as the first thread count, note Duda’s Fig. 1 in conjunction to at least [0022]-[0026] as the manner of kitting the sock.
 	For example as stated in [0023] ”The sock is knitted from a yarn that has both a wool and/or alpaca component and an elastic component. A currently preferred yarn is a 50/50 blend of alpaca and merino wool, with the merino and alpaca fibers about 18.5 microns in diameter, spun into a yarn with dimensions of 1/44 NM (single yarn, 44 number metric in diameter). Various wools can be used, but merino wool is presently preferred. The wool and/or alpaca is placed in the yarn in a covering arrangement so it, not the elastic, is in contact with the skin and wound. Thus, the elastic forms the core of the yarn.” Thus, within Duda such linear density and thread counts are inherent while forming the net from the moisture wicking yarns.
	As per claims 7, 8, with respect to wherein the first antimicrobial, moisture wicking yarn includes a first synthetic fiber including a first antimicrobial nanoparticle, and wherein the second antimicrobial, moisture wicking fiber includes a second synthetic fiber including a second antimicrobial nanoparticle (claim 7), and wherein the first antimicrobial nanoparticle is a first metal nanoparticle including at least one of silver and copper; and wherein the second antimicrobial nanoparticle is a second metal nanoparticle including at least one of silver and copper (claim 8), note Fig. 1 in conjunction to [0014], [0015], [0026]; see also [0011], [0013], [0022], [0027], and [00285] as the plurality of cords/ yarns forming the sock from such antimicrobial; note [0011], [0013], [0020], and [0027]-[0030] regarding the use of silver nanoparticles within the fibers forming the moisture wicking cords/yarns.
	As per claim 9, with respect to wherein the first antimicrobial nanoparticle is a distributed  uniformly throughout the first synthetic, moisture wicking fiber; and wherein the second antimicrobial nanoparticle is a distributed substantially uniformly throughout the second synthetic, moisture wicking fiber, Fig. 1 in conjunction to [0014], [0015], [0026] in conjunction to [0011], [0013], [0022], [0027], and [00285] as the plurality of cords/ yarns forming the sock from such antimicrobial; note [0011], [0013], [0020], and [0027]-[0030] regarding the use of silver nanoparticles within the fibers forming the moisture wicking cords/yarns (of Duda).
	As per claim 10, with respect to wherein at least one of the first antimicrobial, moisture wicking yarn and the second antimicrobial, moisture wicking yarn is sprayed with an antimicrobial solution, note Duda’s [0031] as sparing antimicrobial, moisture wicking upon the yarn.  The modified basketball net of Neiberger would have been made of ethylene-propylene-diene rubber (as taught by Neiberger) and such ethylene-propylene-diene rubber would have been form plurality of yarns (as taught by Wayne) whereas the antimicrobial, moisture wicking characteristics (as taught by Gentile and Duda) would have been sprayed (as taught by Duda).
	As per claim 11, although Duda is not specific regarding wherein the net is dipped in an antimicrobial solution, Duda states that such manner of dipping is well known (i.e. soaking in [0031]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Duda’s net to be dipped for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way applying an antimicrobial fiber to the yarns/cord as the net possess properties of moisture wicking net.
	Within the modified Neiberger the basketball net (made of yarns of ethylene-propylene-diene rubber) would have been with antimicrobial, moisture wicking characteristics via dipping means as utilizing well known method to cover, apply, etc. the antimicrobial, moisture wicking upon the basketball net device. 
Claim(s) 13-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neiberger in view of Wayne and Duda.
	As per claim 13, Neiberger discloses a basketball goal (Figs. 1-4 and [0020]-[0030] in conjunction to [0005], comprising a backboard; a rim configured to secure to the backboard (Fig. 1 and [0005] ; and [0028] as the use of a conventional basketball goal (to include a backboard, not show) and a rim 74) a basketball net configured to hang from the rim, the basketball net comprising a first region forming a series of loops configured to secure the basketball net to the rim, a second region secured to the loop region (body 22 attached to rim/hoop 74 via loops/clips forming loops 65)(Figs. 1 and 2 [0027] and [0028]); body 22 connected to the clips/loops)(Fig. 1; [0024]-[0028]), the second region constructed using a multi-layer cord (walls 23-29)(Figs. 1 and 6; [0024]); a wall that defines a central opening extending axially within the multi-layer cord (Fig. 1 in conjunction to Fig.6 and [0024] as to the cords forming walls 23-29 about the central openings). 
	Neiberger is not specific regarding the second region constructed using a multi-layer cord including each of an outer layer formed of a first antimicrobial, moisture wicking yarn and an inner layer including a second antimicrobial, moisture wicking yarn wherein the outer layer is woven of the first antimicrobial, moisture wicking yarn to form.
	With respect to the cords as yarn and woven, of the ethylene-propylene-diene rubber, note Wayne (such as yarns 18-20 made from ethylene propylene diene monomer, or butyl rubber)(Fig. 1 and pages 8-14; note in particular page 11:14+ as the use of ethylene-propylene-diene rubber of the yarns).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Neiberger’s net’s ethylene-propylene-diene rubber as a multi-layer cords formed by yarns as taught by Wayne for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices in the same way forming a device by a plurality of cords made from multi-layers of ethylene-propylene-diene rubber thus forming a strong and sturdy device by multi-layers suitable to sustain a large impact, excessive use, and alike. 
	With respect to the yarns are antimicrobial, moisture wicking, Duda discloses a socks 10 comprises a multiple of layers, note [0014], [0015] and [0026] (as well as claim 1) regarding the sock’s cord/s are moisture wicking; note [0014]-[0016], [0022], [0023], [0026], [0027] as the cord, yarn is formed by fibers; and note at least [0011], [0013], [0014], [0022], [0027], and [0028] as such fibers are antimicrobial).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Neiberger’s yarns as antimicrobial, moisture wicking as taught by Duda for the reason that a skilled artisan would have been motivated use of known technique to improve similar device in the same way utilizing antimicrobial, moisture wicking yarns while forming a device suitable for human’s contact insure that the device includes yarns that suitable in absorbing sweat and moisture to “disinfect, and clean” the surface in contact with a human’s hands and alike.
	As mentioned above, as KSR had held, “known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art”, one skill in the art according to the teachings of Neiberger (at least [0021] to use such materials that provide chemical resistance to hot water and steam up to 300.degree. F., as well as to many organic and inorganic acids, silicone oil and grease) and the teachings of Duda, would have appreciated that including a combination of antimicrobial, moisture wicking materials, would have enhanced the use of the basketball net to provide protection, resistance, from a user’s sweat, and a like (e.g. including a combination of antimicrobial, moisture wicking materials).
	As per claim 14, with respect to, wherein the inner layer includes at least one cord located within the central opening, the at least one cord formed by the second antimicrobial, moisture wicking yarn, and wherein the wall is located for 360 degrees about a circumference of the central opening, note Neiberger’s Fig. 1 in conjunction to Fig.6 and [0024] as to the cords forming walls 23-29 at 360 degrees about the central openings; note Wayne’s Fig. 1 as well as 10:19-11:13 and 13:7-14:22 as the use of yarns made of ethylene-propylene-diene rubber to form a multilayers cords; note Duda’s [0014], [0015] and [0026] (as well as claim 1) regarding the sock’s cord/s are moisture wicking.
	The modified basketball net of Neiberger would have such walls (as taught by Neiberger) made by yarns (as taught by Wayne) whereas the yarns would have been antimicrobial, moisture wicking (as taught by Duda). 
	As per claim 15, with respect to wherein the at least one cord includes a plurality of cords including a first cord formed by the second antimicrobial, moisture wicking yarn and a second cord including a third antimicrobial, moisture wicking yarn, the modified basketball net of Neiberger would have made by yarns (as taught by Wayne) and including, formed by antimicrobial, moisture wicking yarns (as taught by Duda).
	As per claim 16, with respect to wherein the plurality of cords includes: the first cord; the second cord including the third antimicrobial, moisture wicking yarn and at least one monofiber yarn; and a third cord formed by a plurality of monofiber yarns, the modified basketball net of Neiberger would have made by yarns (as taught by Wayne, first-second-third yarns) and including, formed by antimicrobial, moisture wicking yarns (as taught by Duda; at [0014]-[0016] and [0022], [0023], [0026], [0027] and [0030] as the use of fiber/s to form the yarns).
	As per claim 17, Neiberger discloses A method of fabricating a basketball net configured to secure to a rim included in a basketball goal (fabricating net 20 and attaching it basketball rim 74)( Figs. 1-4 and [0020]-[0030]) , the method comprising: 	forming a first outer cord of the basketball net in a configuration the outer cord defining a central axial opening within the outer cord (Fig. 1 and [0021]-[0024]); 
	fabricating an inner cord of the basketball net (inner cord of the net 20 as the cords forming walls 23-29)( Fig. 1 in conjunction to Fig.6 and [0024]); 
	and fabricating a net-cord material by locating the inner cord longitudinally within the central axial opening (Fig. 1); 
	and knotting sections of the net-cord material together to construct a basketball net having a loop region and a mesh region, wherein the loop region is configured to attach to the rim (attaching the basketball net 20 to rim 74 via loops/clips 66)(Figs. 1-4; [0027]-[0029]).
	Neiberger is not specific regarding braiding his first ouster cord, as well his cords his made from yarns.  Neiberger is not specific regarding first antimicrobial, moisture wicking yarn a second antimicrobial, moisture wicking yarn that is produced by covering a third antimicrobial, moisture wicking yarn with a fourth antimicrobial, moisture wicking yarn.
	With respect to the cords of ethylene-propylene-diene rubber are barding and made from yarns, note Wayne (such as yarns 18-20 made from ethylene propylene diene monomer, or butyl rubber)(Fig. 1 and pages 8-14; note in particular page 11:14+ as the use of ethylene-propylene-diene rubber of the yarns).
	With respect to the plurality of yarns (i.e. first-fourth) made from antimicrobial, moisture wicking yarn, Duda discloses a socks 10 comprises a multiple of layers, note [0014], [0015] and [0026] (as well as claim 1) regarding the sock’s cord/s are moisture wicking; note [0014]-[0016], [0022], [0023], [0026], [0027] as the cord, yarn is formed by fibers; and note at least [0011], [0013], [0014], [0022], [0027], and [0028] as such fibers are antimicrobial).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Neiberger’s net braiding a first antimicrobial, moisture wicking yarn into an outer cord of the basketball net in a configuration that defines from the first yarn, the outer cord defining a central axial opening within the outer cord; fabricating an inner cord of the basketball net with the a second antimicrobial, moisture wicking yarn that is produced by covering a third antimicrobial, moisture wicking yarn with a fourth antimicrobial, moisture wicking yarn as taught by Wayne and Duda for similar reasons discussed above with respect to claim 13.
	As per claim 18, with respect to further comprising: manufacturing the first antimicrobial, moisture, wicking yarn from a first synthetic fiber having antimicrobial nanoparticles distributed within the first synthetic fiber; and manufacturing the third antimicrobial, moisture wicking yarn from a second synthetic fiber having antimicrobial nanoparticles distributed within the second synthetic fiber; and manufacturing the fourth antimicrobial, moisture wicking yarn from a third synthetic fiber having antimicrobial, nanoparticles distributed within the third synthetic fiber, note [0011], [0013], [0020], and [0027]-[0030] regarding the use of silver nanoparticles within the fibers forming the moisture wicking cords/yarns of Duda.  The modified Neiberger’s ethylene-propylene-diene rubber net would have been formed by multi-yarns (as taught by Wayne )wherein such yarns would have been antimicrobial, moisture wicking fibers (as taught by Duda).
	As per claim 19, with respect to wherein the inner cord is a first inner cord, and wherein the method further comprises; fabricating a second inner cord of the basketball net with the monofiber yarn; and fabricating the net-cord material by locating the second inner cord longitudinally within the central axial opening adjacent the first inner cord, note Duda’s Fig. 1 see also [0022]-[0026] regarding the woven, knitted of the yarns/wool to form the sock), and wherein at least one cord is located within the central opening (Fig. 1); note [0014]-[0016] and [0022], [0023], [0026], [0027] and [0030] as the use of fiber/s to form the sock; note also [0022]-[0026] as the manufacture manner of forming the sock.   The modified Neiberger’s ethylene-propylene-diene rubber net would have been formed by multi-yarns (as taught by Wayne)wherein such yarns would have been antimicrobial, moisture wicking fibers (as taught by Duda).
	As per claim 20, with respect to wherein the monofiber yarn is a first monofiber yarn, and wherein the method further comprises; fabricating a third inner cord of the basketball net from a combination of a second monofiber a fifth antimicrobial, moisture wicking yarn; and fabricating the net-cord material by locating the third inner cord longitudinally within the central axial opening adjacent both the first inner cord and the second inner cord note Duda’s note [0014]-[0016] and [0022], [0023], [0026], [0027] and [0030] as the use of fiber/s to form the sock; note also [0022]-[0026] as the manufacture manner of forming the sock.
	The modified Neiberger’s ethylene-propylene-diene rubber net (with the inner cord as taught by Neiberger) would have been formed by multi-yarns (as taught by Wayne) wherein such yarns would have been antimicrobial, moisture wicking fibers (as taught by Duda).
	As per claim 21, since the claim’s limitations are very similar to claim 13 (with respect to the sport net), the examiner states that claim 21 is rejected over Neiberger, Wayne and Duda for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 24, with respect to wherein the plurality of inner cords includes a third inner cord manufactured from a combination of the antimicrobial, moisture wicking yarn and the monofiber yarn, The modified Neiberger’s ethylene-propylene-diene rubber net (with the inner cord as taught by Neiberger) would have been formed by multi-yarns (as taught by Wayne) wherein such yarns would have been antimicrobial, moisture wicking fibers (as taught by Duda).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neiberger and Gentile as applied to claim 1 above, and further in view of Yu US 2002/0119843 (“Yu”).
	As per claim 25, Neiberger is not specific regarding wherein the second region is tied to the first region using a plurality of knots.
	However, Yu discloses wherein the second region is tied to the first region using a plurality of knots (upper half basket net 22 and half lower basket 21 are tied via knots/knits 221)(Figs. 1-3; [0010]-[0013]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Neiberger’s wherein the second region is tied to the first region using a plurality of knots as taught by Yu for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming “detachable net portion” for replacement and maintenance properties.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive, with regard to several issues.
	With regard to the rejection under 35 USC 112b, and in particular, with regard to the use of the terms, “cord”, fiber”, and/or “yarn”, applicant seems to argue that “the cord” is formed by “yarn/s” and/or “fibers” which is/are different “structure” (remarks pages 9 and 10).  
	However, the claimed invention is directed to a basketball net, that is formed by the same structure, of materials, cords-yarns-fibers, which are to fabricate, form, the basketball net.  In other word, there is no different structure (which is relevant to the apparatus), nor there is different properties to such cords, yarns, fibers, to form the basketball net. For example, how the device of claim 2,  made from a multi-layer cord of claim 1, is different with the yarn? Is the yarn has any different structure, properties than the multi-layer cord?   
	With respect to claim 11, applicant stated that Duda’s teaches away from the claim limitations.
	First, and foremost, as claim 1, is related to a device, a product, it must be recognize that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a  product does not depend on its method of production. If the product in the  product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Thus, the process of dipping the device is a solution, to apply the antimicrobial, moisture wicking, is not accorded much patentability weight, the final device would have included antimicrobial, moisture wicking upon the modified basketball net device as set forth above.
	Second, the examiner is very confuse as Duda’s teaches away from “dipping” his device in such solution, as Duda stated that the use of “soaking”, dipping is well known.  How, dipping is teaching away from spraying? What is that teaches away? These are two ways, that even applicant seems as suitable methods of applying antimicrobial, moisture wicking to the cords-yarns. 
Applicant’s arguments with respect to claim(s) 1-11, 13-21, and 24-26  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    10/31/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711